



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Halladay-Runions, 2018 ONCA 105

DATE: 20180202

DOCKET: C63486

MacFarland, Benotto and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Halladay-Runions

Appellant

Jeffrey Langevin, for the appellant

Frank Au, for the respondent

Heard: February 2, 2018

On appeal from the conviction entered on September 26,
    2016 and the sentence imposed on February 13, 2017 by Justice John M. Johnston
    of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judges conclusion on the identification of the appellant is
    amply supported by the evidence and no error is demonstrated. There is nothing
    in this record to support any finding of reasonable apprehension of bias on the
    part of the trial judge. The fact that he had acted for the appellant some six
    years earlier is alone  simply no basis to support any such finding.

[2]

No error is demonstrated in the sentence imposed  in our view it was
    fit in all the circumstances and if anything it was light for a home invasion.
    Accordingly, the appeal is dismissed.


